Exhibit 10.1

AMENDMENT NO. 2

TO

CREDIT AGREEMENT

AMENDMENT NO. 2 (this “Amendment”), dated as of March 23, 2012, by and among
LECROY CORPORATION, a Delaware corporation (the “Borrower”), the Lenders party
hereto (the “Lenders”) and RBS CITIZENS, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”).

RECITALS

Reference is made to the Credit Agreement dated as of August 8, 2011 (as
heretofore amended, supplemented or otherwise modified, the “Credit Agreement”)
among the Borrower, the Lenders and the Administrative Agent. Unless otherwise
defined herein, all capitalized terms used herein shall have the meanings
ascribed to them in the Credit Agreement.

The Borrower has requested that the Credit Agreement be amended in certain
respects.

The Administrative Agent has advised the Borrower that the Required Lenders are
willing to agree to its request on the terms and subject to the conditions set
forth in this Amendment.

Accordingly, in consideration of the foregoing, the parties hereto hereby agree
as follows:

Amendment to Credit Agreement

Fixed Charges. Section 1.01 of the Credit Agreement is hereby amended by
deleting the definition of “Fixed Charges” set forth therein in its entirety and
substituting the following therefor:

“Fixed Charges” means, for any period, the sum of, without duplication,
(a) Consolidated Interest Expense for such period plus (b) the aggregate amount
of all scheduled payments of principal on Indebtedness (including, without
limitation, imputed principal payments in respect of Capital Lease Obligations
and Synthetic Lease Obligations but excluding mandatory principal prepayments
and principal repayments on Convertible Senior Notes to the extent that such
principal repayments are financed by Revolving Loans or are extended to a date
after October 15, 2016) paid or payable by the Borrower and its Domestic
Subsidiaries during such period, determined in accordance with GAAP plus
(c) Restricted Payments (other than repurchases by the Borrower of outstanding
shares of its Capital Securities) made during such period.

General. All references to “this Agreement” in the Credit Agreement and to “the
Credit Agreement” in the other Loan Documents shall be deemed to refer to the
Credit Agreement as amended hereby.

Conditions to Effectiveness. This Amendment shall be effective as of the date
hereof, subject to the following conditions:

The Administrative Agent shall have received an executed counterpart of this
Amendment duly executed by an Authorized Signatory of the Borrower.

The Administrative Agent shall have received an executed counterpart of this
Amendment signed by the Required Lenders.



--------------------------------------------------------------------------------

The Administrative Agent shall have received an executed counterpart of the
acknowledgement and consent annexed hereto duly executed by each of the
Guarantors.

The representations and warranties contained in the Credit Agreement shall be
true and correct in all material respects (except to the extent such
representations and warranties specifically relate to an earlier date) and,
after giving effect to this Amendment, no Default or Event of Default shall have
occurred and be continuing.

The Administrative Agent shall have received all fees and other amounts due and
payable on or prior to the effective date of this Amendment, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Borrower hereunder.

The Borrower shall have paid the reasonable fees and disbursements of counsel to
the Administrative Agent and the Lenders in connection with this Amendment.

Representations and Warranties. The Borrower hereby represents and warrants to
the Administrative Agent and the Lenders that:

The representations and warranties set forth in the Loan Documents (other than
the representations and warranties made as of a specific date) are true and
correct in all material respects as of the date hereof and with the same effect
as though made on and as of the date hereof.

After giving effect to this Amendment, no Default or Event of Default and no
event or condition which, with the giving of notice or lapse of time or both,
would constitute such a Default or Event of Default, has occurred and is
continuing or result herefrom.

(i) The execution, delivery and performance by the Borrower of this Amendment is
within its organizational powers and have been duly authorized by all necessary
action (corporate or otherwise) on the part of the Borrower, (ii) this Amendment
is the legal, valid and binding obligation of the Borrower, enforceable against
the Borrower in accordance with its terms, and (iii) neither this Amendment nor
the execution, delivery and performance by the Borrower hereof: (A) contravenes
the terms of the Borrower’s Organizational Documents, (B) conflicts with or
results in any breach or contravention of, or the creation of any Lien under,
any document evidencing any contractual obligation to which the Borrower is a
party or any order, injunction, writ or decree to which the Borrower or its
property is subject, or (C) violates any requirement of law.

Effect; No Waiver.

The Borrower hereby (i) reaffirms and admits the validity and enforceability of
the Loan Documents and all of its obligations thereunder and (ii) agrees and
admits that it has no defenses to or offsets against any such obligation. Except
as specifically set forth herein, the Credit Agreement and the other Loan
Documents shall remain in full force and effect in accordance with their terms
and are hereby ratified and confirmed. Other than as expressly set forth in
Section 1 hereof, the execution, delivery and effectiveness of this Amendment
shall not operate as a waiver of any existing or future Default or Event of
Default, whether known or unknown or any right, power or remedy of the
Administrative Agent or the Lenders under the Credit Agreement or Security
Agreement, nor constitute a waiver of any provision of the Credit Agreement or
Security Agreement, except as specifically set forth herein.

The Borrower hereby (i) reaffirms all of its agreements and obligations under
the Security Documents, (ii) reaffirms that all Obligations of the Borrower
under or in connection with the Credit Agreement as amended hereby are
“Obligations” as that term is defined in the Security Documents and
(iii) reaffirms that all such Obligations continue to be secured by the Security
Documents, which remains in full force and effect and is hereby ratified and
confirmed.

 

- 28 -



--------------------------------------------------------------------------------

Miscellaneous.

The Borrower shall pay the Administrative Agent upon demand for all reasonable
expenses, including reasonable attorneys’ fees and expenses of the
Administrative Agent, incurred by the Administrative Agent in connection with
the preparation, negotiation and execution of this Amendment.

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York.

This Amendment shall be binding upon the Borrower, the Administrative Agent and
the Lenders and their respective successors and assigns, and shall inure to the
benefit of the Borrower, the Administrative Agent and the Lenders and the
respective successors and assigns of the Administrative Agent and the Lenders.

This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed to be an original and all of which taken together
shall constitute one and the same instrument.

[Signature pages follow.]

 

- 29 -



--------------------------------------------------------------------------------

AS EVIDENCE of the agreement by the parties hereto to the terms and conditions
herein contained, each such party has caused this Amendment to be executed on
its behalf.

 

LECROY CORPORATION By:  

/S/ SEAN B. O’CONNOR

  Sean B. O’Connor, Vice President-Finance



--------------------------------------------------------------------------------

RBS CITIZENS, N.A., as Administrative Agent, Issuer and Lender

By:

 

/S/ ANTHONY M. SELVAGGIO

  Anthony M. Selvaggio, Senior Vice President



--------------------------------------------------------------------------------

MANUFACTURERS AND TRADERS TRUST COMPANY

By:

 

/S/ CHRIS TESLA

  Chris Tesla, Vice President



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT AND CONSENT

Each of the undersigned Guarantors hereby (1) consents to the execution and
delivery by the Borrower of the foregoing Amendment No. 2; (2) confirms and
agrees that it is a Guarantor party to the Guarantee Agreement and is a Grantor
party to the Security Agreement and that the Loan Documents to which it is a
party are, and shall continue to be, in full force and effect in accordance with
their respective terms, (3) agrees that the definition of “Obligations” (and any
other term referring to the indebtedness, liabilities and obligations of the
Borrower to the Administrative Agent or any of the Lenders) in the Guarantee
Agreement and the other Loan Documents to which it is a party shall include the
Indebtedness of the Borrower under the foregoing Amendment; (4) agrees that the
definition of “Credit Agreement” in the Guarantee Agreement and the other Loan
Documents to which it is a party is hereby amended to mean the Credit Agreement
as modified by the foregoing Amendment No. 2; (5) reaffirms its continuing
liability under the Guarantee Agreement to which it is a party (as modified
hereby); (6) reaffirms all of its agreements and obligations under the Loan
Documents to which it is a party; and (7) reaffirms that all such Obligations
continue to be secured by the Security Documents, which remain in full force and
effect and are hereby ratified and confirmed.

 

LECROY LIGHTSPEED CORPORATION

By:

 

/S/ SEAN B. O’CONNOR

  Sean B. O’Connor, Vice President-Finance COMPUTER ACCESS TECHNOLOGY
CORPORATION

By:

 

/S/ SEAN B. O’CONNOR

  Sean B. O’Connor, Vice President-Finance CATALYST ENTERPRISES, INC.

By:

 

/S/ SEAN B. O’CONNOR

  Sean B. O’Connor, Vice President-Finance BOGATIN ENTERPRISES LLC

By:

 

/S/ SEAN B. O’CONNOR

  Sean B. O’Connor, Vice President-Finance